Appeal by the defendant from a judgment of the County Court, Nassau County (Lawrence, J.), rendered June 30, 1982, convicting him of rape in the first degree (two counts), and sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewed in the light most favorable to the prosecution, the evidence adduced at trial clearly established the element of forcible compulsion beyond a reasonable doubt (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932; People v Contes, 60 NY2d 620; People v Beam, 83 AD2d 82, 83, affd 57 NY2d 241; Penal Law § 130.00 [8]). Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.